Citation Nr: 0303948	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  94-31 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a hernia.  

(The issues of entitlement to service connection for a left 
ankle disorder; entitlement to service connection for 
impaired vision, sensitivity to light, and a urinary tract 
disorder, including as a result of exposure to Agent Orange; 
and entitlement to a permanent and total nonservice-connected 
disability rating for pension purpose will be the subject of 
a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
February 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1993 and April 1994 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  In December 1993, the RO 
denied service connection for a left ankle disorder and a 
hernia and denied entitlement to a total disability rating 
for nonservice-connected pension purposes.  In April 1994, 
the RO further denied service connection for impaired vision, 
sensitivity to light, and a urinary tract disorder, including 
as a result of exposure to Agent Orange.  The RO in Waco, 
Texas, currently has jurisdiction over the case.

The veteran failed to appear at a hearing at the RO scheduled 
in July 1994.  He later requested that he be scheduled for a 
personal hearing before a Member of the Board, but he 
canceled this request in February 2001.

The Board is undertaking additional development on the issues 
of entitlement to service connection for a left ankle 
disorder; entitlement to service connection for impaired 
vision, sensitivity to light, and a urinary tract disorder, 
including as a result of exposure to Agent Orange; and 
entitlement to a permanent and total nonservice-connected 
disability rating for pension purpose.  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  See 38 C.F.R. § 20.903 (2002).  
After giving the notice and reviewing any response to the 
notice, a separate decision addressing these issues will be 
prepared. 

FINDING OF FACT

The veteran's hernia preexisted active duty and did not 
increase in severity during active duty.


CONCLUSION OF LAW

The veteran is not entitled to service connection for a 
hernia.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him as to whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussions in the December 1993 rating 
decision, May 1994 statement of the case (SOC), and June 2002 
supplemental statement of the case (SSOC).  He was told about 
the requirements to establish service connection and of the 
reasons that the evidence in his case was inadequate.  The RO 
requested specific information from him to support his claim 
in letters dated July 26 and August 6, 1993, and August 7, 
2001.  VA further informed the veteran of which information 
and evidence he was to provide to VA and which information 
and evidence VA would attempt to obtain on his behalf by 
means of the June 2002 SSOC.  Therefore, VA has no 
outstanding duty to inform him that any additional 
information or evidence is needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c), (d) (2002).  The RO obtained the veteran's 
service medical records and his records from the Texas 
Department of Criminal Justice.  The RO also requested 
records from Parkland Memorial Hospital in August 1993, but 
there was no reply.  The veteran was asked in August 1993 to 
provide a release for Smith County Hospital so that the RO 
could obtain his treatment records for a hernia repair.  He 
did not respond.  In February 2001, the RO again wrote to the 
veteran and asked that he provide releases for his records 
from Parkland Memorial Hospital, Smith County Hospital, and 
East Texas Medical Center.  He responded in April 2001 that 
he was unable to obtain records from these facilities and did 
not provide releases.  Accordingly, further efforts to obtain 
these are not warranted.  See 38 C.F.R. § 3.159(c)(1)(i) and 
(ii) (2002).  
  
The veteran has not reported receiving any VA treatment for a 
hernia.  Even if VA were to obtain additional treatment 
records of the veteran dated many years after service, these 
records would do no more than show current residuals of a 
hernia repair.  Accordingly, because these records would not 
aid in substantiating the claim based upon in-service 
aggravation, no additional assistance is required.  Only 
relevant medical records to which reference is made by the 
veteran must be obtained.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  In this case, the veteran was not 
afforded a VA examination.  

Because there is no competent evidence tending to show that 
the veteran had symptoms of or treatment for a hernia during 
service, VA's duty to assist is not triggered.  Cf. Charles 
v. Principi, 16 Vet. App. 370 (2002).  Even taking into 
account the veteran's statements, these criteria have not 
been met.  He has not given a history of hernia complaints or 
treatment during service, and the service medical records 
reflect none.  Nor has he reported any current problems with 
a hernia.  He said only that the doctor that operated on his 
hernia prior to service indicated that the hernia would be 
susceptible to strain.  Accordingly, the requirements of the 
VCAA have been met by the RO to the extent necessary.  

B.  Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2002); 38 C.F.R. § 3.303(a) (2002).  A veteran is 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior to 
service.  38 C.F.R. § 3.304(b) (2002).

Service connection for a disability may be established based 
on aggravation of disease or injury which preexisted service 
when there is an increase in disability during service unless 
the increase is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (2002).  
Establishing service connection for a disability based on 
aggravation requires (1) evidence sufficient to show that a 
disease or injury preexisted service; (2) evidence showing an 
increase in disability during service sufficient to raise a 
presumption of aggravation of the disability; and (3) an 
absence of clear and unmistakable evidence to rebut the 
presumption of aggravation which may include evidence showing 
that the increase in severity was due to the natural progress 
of the disability.  38 C.F.R. § 3.306(b) (2002).  Concerning 
item (1), a disorder may be shown to have preexisted service 
if it is noted at entrance into service or where clear and 
unmistakable evidence rebuts a legal presumption of sound 
condition at entrance for disorders not noted at entrance.  
History provided by the veteran of the pre-service existence 
of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1) (2002); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. 
Brown, 7 Vet. App. 238, 246 (1995).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West Supp. 2002).

Here, the veteran claimed entitlement to service connection 
for a hernia in 1993.  He stated that he had a hernia 
repaired prior to service and was told by his doctor that 
"it was easy to be strained."  

The veteran's service medical records disclose that he gave a 
history of a hernia on entrance examination in February 1971.  
Clinical evaluation revealed a four inch operative scar in 
the right lower quadrant.  The examiner noted a hernia repair 
in the past.  The veteran was assigned a physical profile of 
"1" for physical capacity or stamina.  

There were no additional complaints or findings of a hernia 
during active service, including on separation examination in 
February 1973.  The veteran was again assigned a physical 
profile of "1" for physical capacity or stamina upon 
separation from service.  The examiner stated that there had 
been no change in his history.

The post-service medical records, consisting of records from 
the Texas Department of Criminal Justice dated from 1992 to 
2001, reflect no complaints or treatment for a hernia.  

As noted above, the veteran reported having hernia surgery 
prior to active service and a postoperative scar was shown on 
entry into service.  Because residuals of  hernia surgery 
were noted on entrance medical examination, the issue is 
whether the preexisting hernia was aggravated by service.  

However, no medical evidence has been presented or secured 
showing that the preexisting hernia increased in severity 
during active duty.  There are no complaints or findings of a 
hernia throughout active service and the veteran has not 
reported that his hernia was symptomatic during service.  
Upon induction into service and discharge from service, he 
was assigned a physical profile of  "1" under all factors, 
including physical capacity or stamina.  An individual having 
a numerical designation of "1" under all factors is 
considered to possess a high level of medical fitness and, 
consequently, is medically fit for any military assignment."  
See McIntosh v. Brown, 4 Vet. App. 553, 555 (1993).  The 
assigned profiles upon induction and discharge from service 
support the conclusion that there was no recurrence of the 
pre-service hernia, much less any worsening of the condition, 
during service.  The examiner that evaluated the veteran on 
discharge said that there was no significant or interval 
history.  There is also no post-service evidence showing 
recurrence of or treatment for a hernia.  Therefore, the 
presumption of aggravation is not raised.  See Verdon v. 
Brown, 8 Vet. App. 529, 537 (1996).

In view of the foregoing, the preponderance of the evidence 
is against the claim for service connection for a hernia, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  



ORDER

Entitlement to service connection for a hernia is denied.


	                        
____________________________________________
	DENNIS F. CHIAPPETTA
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

